Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 1 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 2 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 3 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 4 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 5 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 6 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 7 of 8
Case 18-00426   Doc 34   Filed 02/12/19 Entered 02/12/19 14:06:57   Desc Main
                           Document     Page 8 of 8
